Citation Nr: 0708907	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  04-29 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for peripheral 
neuropathy, to include consideration as secondary to 
herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 
(DAV)


ATTORNEY FOR THE BOARD

N. McElwain




INTRODUCTION

The veteran had active service from November 1963 to November 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2003 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A video-conference hearing was scheduled for December 2006.  
The veteran did not attend, but the evidence of record 
includes a November 2006 DAV phone message record which 
indicates that the veteran moved to Arizona and wished to 
have the video conference scheduled at a RO near him.  The 
Board finds that good cause has been shown for rescheduling.  
See 38 C.F.R. §§ 20.702, 20.704.

Accordingly, the case is REMANDED for the following action:

The RO should obtain the veteran's 
current address in Arizona, if possible.  
The claims file should be transferred to 
the RO nearest the veteran's new 
location, and that RO should make the 
necessary arrangements to schedule the 
appellant for a video-conference hearing, 
and notify the veteran and his 
representative of the scheduled hearing.  
A copy of the notice provided to the 
veteran of the scheduled hearing should 
be placed in the record.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



